Exhibit 10.5

Restricted Stock Unit No.________

INTERCEPT PHARMACEUTICALS, INC.

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT

 

Restricted Stock Unit Grant Notice (Employees and Consultants)

 

Intercept Pharmaceuticals, Inc. (the “Company”) hereby grants to the participant
named below (the “Participant”) the number of restricted stock units (“RSUs”)
set forth below (this “Award”). This Award is subject to all of the terms and
conditions set forth in this Restricted Stock Unit Grant Notice (this “Grant
Notice”), the Intercept Pharmaceuticals, Inc. 2012 Equity Incentive Plan (the
“Plan”) and the Restricted Stock Unit Agreement attached hereto (the
“Agreement”). Capitalized terms not defined in this Grant Notice but defined in
the Agreement or the Plan will have the meanings assigned to such terms in the
Agreement or the Plan, as applicable. Except as expressly provided in the
Agreement, in the event of any conflict between the provisions of this Grant
Notice or the Agreement and those of the Plan, the provisions of the Plan will
control.

 

 

 

 

1.

Name and Address of Participant:

 

 

 

 

 

 

 

 

 

 

2.

Date of Grant:

 

 

 

 

3.

Number of RSUs:

 

 

 

 

4.

Vesting Commencement Date:

 

 

5.           Vesting Schedule:  This Award shall vest as follows provided the
Participant is an Employee, director or Consultant of the Company or an
Affiliate on the applicable vesting date (see vesting schedule below):

 

[INSERT VESTING SCHEDULE]

 

See Section 2(c) of the Agreement for vesting in the event of a Change of
Control (as defined in the Agreement).

 

By accepting this Award, whether electronically or otherwise, the Participant
acknowledges receipt of, and understands and agrees to, this Grant Notice, the
Agreement and the Plan. Unless otherwise specified in a written agreement
between the Company and the Participant, this Grant Notice, the Agreement and
the Plan set forth the entire understanding between the Participant and the
Company regarding this Award and supersede all prior oral and written agreements
on the terms of this Award.










INTERCEPT PHARMACEUTICALS, INC.

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice to which this agreement is
attached (the “Grant Notice”) and this Restricted Stock Unit Agreement (this
“Agreement”), Intercept Pharmaceuticals, Inc. (the “Company”) has granted to the
participant named in the Grant Notice (the “Participant”) a Restricted Stock
Unit Award (this “Award”), under and for the purposes set forth in the Intercept
Pharmaceuticals, Inc. 2012 Equity Incentive Plan (the “Plan”), for the number of
Restricted Stock Units (“RSUs”) indicated in the Grant Notice.  Capitalized
terms not defined in this Agreement or in the Grant Notice but defined in the
Plan will have the meanings assigned to such terms in the Plan.

The terms and conditions of this Award, in addition to those set forth in the
Grant Notice and the Plan, are as follows:

1.            GRANT OF AWARD.

This Award represents the Participant’s right to receive one share of the
Company’s common stock, par value $0.001 per share (the “Shares”), for each RSU
that vests. Such Shares shall be delivered by the Company to the Participant
within five days of the applicable vesting date and in accordance with this
Agreement and the Plan. Except as otherwise provided herein, the Participant
will not be required to make any payment to the Company (other than past and
future services to the Company) with respect to the Participant’s receipt of
this Award, the vesting of the RSUs or the delivery of the Shares to be issued
in respect of this Award.

2.            VESTING OF AWARD.

(a)          Subject to the terms and conditions set forth in this Agreement and
the Plan, this Award shall vest as set forth in the Grant Notice. This Award
shall continue to vest in accordance with its terms for so long as the
Participant is an Employee, director or Consultant of the Company or an
Affiliate.

(b)          Except as otherwise set forth in this Agreement, if the Participant
ceases to be an Employee, director or Consultant of the Company or of an
Affiliate for any reason other than the termination of the Participant for Cause
(the date of such cessation of service, the “Termination Date”), then as of the
Termination Date, all unvested RSUs shall immediately be forfeited at no cost to
the Company and this Agreement shall terminate and be of no further force or
effect; provided,  however, that, in the event that this Award vests in equal
annual installments and, following the first anniversary of the Vesting
Commencement Date specified in the Grant Notice, the Participant’s employment
with the Company or an Affiliate terminates by reason of death or Disability or,
other than in the circumstances described in Section 2(c) below, an involuntary
termination of employment without Cause, then (i) if the Termination Date is
three (3) months or less before the next scheduled vesting date, 75% of the RSUs
that were otherwise eligible to vest on such vesting date shall become fully
vested as of the Termination Date, (ii) if the Termination Date is more than
three (3) months but no more than six (6) months before the next scheduled
vesting date, 50% of the RSUs that were otherwise eligible to vest on such
vesting date shall become fully vested as of the Termination Date, (iii) if the
Termination Date is more than six (6) months but no more than nine (9) months
before the next scheduled vesting date, 25% of the RSUs that were otherwise
eligible to vest on such vesting date shall become fully vested as of the
Termination Date or (iv) if the Termination Date is more than nine (9) months
before the next scheduled vesting date, none of such RSUs shall vest and, in
each case, any outstanding RSUs that do not vest in accordance with this Section
2(b) shall be forfeited at no cost to the Company as of the Termination Date.

In the event the Participant’s service is terminated by the Company or an
Affiliate for Cause, then as of the time the Participant is notified his or her
service is terminated for Cause, all unvested RSUs shall immediately be
forfeited at no cost to the Company and this Agreement shall terminate and be of
no further force or effect.










(c)          Notwithstanding the foregoing, except to the extent specifically
provided to the contrary in any employment agreement between the Participant and
the Company or an Affiliate, in the event of (i) a Change of Control (as defined
below) and the Participant’s service with the Company, the acquiring or
succeeding corporation or any Affiliate of any of the foregoing is terminated by
such entity for any reason other than for Cause within 12 months of the Change
of Control, then, immediately prior to such termination, all of the RSUs subject
to this Award that are then unvested shall become fully vested, or (ii) a
Corporate Transaction (as defined in Section 24(b) of the Plan) that is a Change
of Control in which the acquiring entity does not assume this Award, then,
immediately prior to the Change of Control, all of the RSUs subject to this
Award that are then unvested shall become fully vested.

For purposes of this Agreement, “Change of Control” means the occurrence of any
of the following events:

(i)           Ownership.  Any “Person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then-outstanding voting securities
(excluding for this purpose any such voting securities held by the Company or
its Affiliates or any employee benefit plan of the Company); or

(ii)          Merger/Sale of Assets.  (A) A merger or consolidation of the
Company whether or not approved by the Board of Directors, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of such corporation) more than 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or (B) the sale or disposition
by the Company of all or substantially all of the Company’s assets in a
transaction requiring stockholder approval; or

(iii)         Change in Board Composition.  A change in the composition of the
Board of Directors, as a result of which fewer than a majority of the directors
are Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the date of grant, or (B) are elected, or
nominated for election, to the Board of Directors with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company).

(iv)         “Change of Control” shall be interpreted, if applicable, in a
manner, and limited to the extent necessary, so that it will not cause adverse
tax consequences under Section 409A of the Code.

3.            PROHIBITIONS ON TRANSFER.

This Award (including any additional RSUs received by the Participant as a
result of stock dividends, stock splits or any other similar transaction
affecting the Company’s securities without receipt of consideration) shall not
be transferable by the Participant otherwise than (i) by will or by the laws of
descent and distribution, or (ii) pursuant to a qualified domestic relations
order as defined by the Code or Title I of the Employee Retirement Income
Security Act or the rules thereunder. Except as provided above in this Section
3, the Shares to be issued pursuant to this Award shall be issued during the
Participant’s lifetime only to the Participant (or, in the event of legal
incapacity or incompetency, to the Participant’s guardian or representative).
This Award shall not be assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process. Any attempted transfer, assignment, pledge, hypothecation or
other disposition of this Award or of any rights granted hereunder contrary to
the provisions of this Section 3, or the levy of any attachment or similar
process upon this Award shall be null and void.










4.            NO RIGHTS AS STOCKHOLDER.

Subject to Section 5 below, the Participant shall have no rights as a
stockholder with respect to the Shares to be issued pursuant to this Award until
registration of the Shares in the Company’s share register in the name of the
Participant.

5.            ADJUSTMENTS AND CASH DIVIDENDS.

(a)          This Award, including the number of RSUs subject to this Award,
shall be subject to adjustment from time to time as provided for in the Plan
upon the occurrence of certain events described therein.

(b)          To the extent that the Company declares and pays any cash dividend
on its Common Stock while any RSUs subject to this Award are unvested, the
Participant shall be eligible to receive upon vesting of such RSUs an amount
equal to the amount of such dividend that the Participant would have received
had the Shares underlying such RSUs been issued and held by the Participant at
the time at which such dividend was declared; it being understood that no such
amount shall be payable with respect to any RSUs that are forfeited.

6.            TAXES.

The Participant acknowledges that any income or other taxes due from him or her
with respect to this Award or the Shares issuable pursuant to this Award shall
be the Participant’s responsibility. The Participant acknowledges and agrees
that (i) the Participant was free to use professional advisors of his or her
choice in connection with his or her acceptance of this Award, has received
advice from his or her professional advisors in connection with his or her
acceptance of this Award, understands its meaning and import, and has accepted
this Award freely and without coercion or duress; and (ii) the Participant has
not received and is not relying upon any advice, representations or assurances
made by or on behalf of the Company or any Affiliate or any employee of or
counsel to the Company or any Affiliate regarding any tax or other effects or
implications of this Award, the Shares issuable pursuant to this Award or other
matters contemplated hereby.

Without limiting the foregoing, the Participant agrees that if under applicable
law the Participant will owe taxes upon the vesting of RSUs subject to this
Award, the Company shall be entitled to immediate payment from the Participant
of the amount of any tax required to be withheld by the Company. Any taxes due
shall be paid, at the option of the Company, as follows (or utilizing such other
arrangement as may be specified by the Company):

 (a)         through reducing the number of Shares otherwise entitled to be
issued to the Participant on the applicable vesting date in an amount equal to
the amount of withholding tax due and payable by the Company;

 (b)         requiring the Participant to deposit with the Company an amount of
cash equal to the amount determined by the Company to be required with respect
to the Participant’s estimated total federal, state and local tax obligations or
otherwise withholding from the Participant’s remuneration an amount equal to the
withholding tax due and payable; or

 (c)         requiring the Participant to make an automatic sale, effected by a
broker-dealer designated by the Company, of a portion of the Shares issued to
the Participant on the applicable vesting date sufficient to cover the
applicable tax withholding obligation arising upon such vesting, with the
proceeds thereof to be remitted to the Company to satisfy such tax withholding
obligation. To the extent that the proceeds of such sale exceed the Company’s
tax withholding obligation, such excess cash shall be paid to the Participant as
soon as practicable. In addition, if such sale is not sufficient to pay the
Company’s tax withholding obligation, the Participant agrees to pay to the
Company as soon as practicable, including through additional payroll
withholding, the amount of any tax withholding obligation that is not satisfied
by the sale of Shares. The Participant agrees to hold the Company and the
broker-dealer harmless from all costs, damages or expenses relating to any such
sale. The Participant acknowledges that the Company and the broker-dealer are
under no obligation to arrange for such sale at any particular price. In
connection with such sale of Shares, the Participant shall execute any such
documents requested by the broker-dealer in order to effectuate the sale of
Shares and payment of the proceeds to the Company.










The Company shall not deliver any Shares to the Participant until it is
satisfied that all required withholdings have been made.

7.            SECURITIES LAWS COMPLIANCE.

The Participant specifically acknowledges and agrees that this Award and any
delivery of Shares hereunder shall be subject to compliance with the
requirements of the Securities Act and other applicable securities laws, rules
or regulations. In addition, applicable securities laws, rules or regulations
may restrict the ability of the Participant to resell Shares delivered
hereunder, including due to the Participant’s affiliation with the Company. The
Company shall not be obligated to issue the Shares if such issuance would
violate any applicable securities law, rule or regulation.

8.            NO OBLIGATION TO MAINTAIN RELATIONSHIP.

The Participant acknowledges that: (i) the Company is not by the Plan or this
Award obligated to continue the Participant as an Employee, director or
Consultant of the Company or an Affiliate; (ii) the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (iii) the
grant of this Award is a one-time benefit which does not create any contractual
or other right to receive future grants of awards, or benefits in lieu of
awards; (iv) all determinations with respect to future grants, if any, will be
at the sole discretion of the Company; (v) the Participant’s participation in
the Plan is voluntary; (vi) the value of this Award is an extraordinary item of
compensation which is outside the scope of the Participant’s employment or
consulting contract, if any; and (vii) this Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.

9.            NOTICES.

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, registered or certified mail,
return receipt requested, addressed as follows:

If to the Company:

Intercept Pharmaceuticals, Inc.
                             10 Hudson Yards, 37th Floor
                             New York, NY 10001

Attention: General Counsel

If to the Participant at the address set forth on the Grant Notice or to such
other address or addresses of which notice in the same manner has previously
been given. Any such notice shall be deemed to have been given upon the earlier
of receipt, one business day following delivery to a recognized courier service
or three business days following mailing by registered or certified mail.

The Company may, in its sole discretion, decide to deliver any documents related
to participation in the Plan and this Award by electronic means. By accepting
this Award, whether electronically or otherwise, the Participant consents to
receive such documents by electronic delivery and to participate in the Plan
through an online or electronic system established and maintained by the Company
or another third party designated by the Company.

10.          GOVERNING LAW.

The Grant Notice and this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof. For the purpose of litigating any dispute
that arises under the Grant Notice, this Agreement or the Plan, each of the
Company and, by accepting this Award, whether electronically or otherwise, the
Participant hereby consents to exclusive jurisdiction in New York and agrees
that such litigation shall be conducted in the state courts of New York County,
New York or the federal courts of the United States for the District of the
Southern District of New York.










11.          BENEFIT OF AGREEMENT.

Subject to the provisions of the Plan and the other provisions hereof, the Grant
Notice and this Agreement shall be for the benefit of and shall be binding upon
the heirs, executors, administrators, successors and assigns of the parties
hereto.

12.          ENTIRE AGREEMENT.

The Grant Notice and this Agreement, together with the Plan, embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in the
Grant Notice or this Agreement shall affect or be used to interpret, change or
restrict the express terms and provisions of the Grant Notice or this Agreement;
provided,  however, in any event, the Grant Notice and this Agreement shall be
subject to and governed by the Plan. This Award is subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required. In addition, this Award
(and any compensation paid or shares issued pursuant to this Award) is subject
to recoupment in accordance with The Dodd-Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law.

13.          MODIFICATIONS AND AMENDMENTS.

The terms and provisions of the Grant Notice and this Agreement may be modified
or amended as provided in the Plan.

14.          WAIVERS AND CONSENTS.

Except as provided in the Plan, the terms and provisions of the Grant Notice and
this Agreement may be waived, or consent for the departure therefrom granted,
only by written document executed by the party entitled to the benefits of such
terms or provisions. No such waiver or consent shall be deemed to be or shall
constitute a waiver or consent with respect to any other terms or provisions of
the Grant Notice or this Agreement, whether or not similar. Each such waiver or
consent shall be effective only in the specific instance and for the purpose for
which it was given, and shall not constitute a continuing waiver or consent.

15.          DATA PRIVACY.

By accepting this Award, whether electronically or otherwise, the Participant:
(i) authorizes the Company and each Affiliate, and any agent of the Company or
any Affiliate administering the Plan or providing Plan recordkeeping services,
to disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the grant
of awards and the administration of the Plan; (ii) waives any data privacy
rights he or she may have with respect to such information or the sharing of
such information; and (iii) authorizes the Company and each Affiliate to store
and transmit such information in electronic form for the purposes set forth in
the Grant Notice and this Agreement.

16.          SEVERABILITY.

If all or any part of the Grant Notice, this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of the Grant Notice,
this Award Agreement or the Plan not declared to be unlawful or invalid. Any
section of the Grant Notice, this Award Agreement or the Plan (or part of such a
section) so declared to be unlawful or invalid shall, if possible, be construed
in a manner which will give effect to the terms of such section or part of a
section to the fullest extent possible while remaining lawful and valid.










17.          SECTION 409A.

This Award is intended to be exempt from the nonqualified deferred compensation
rules of Section 409A of the Code as a “short term deferral” (as that term is
used in the final regulations and other guidance issued under Section 409A of
the Code, including Treasury Regulation Section 1.409A-1(b)(4)(i)), and shall be
construed accordingly.

18.          NON-U.S. PARTICIPANTS.

If the Participant works and/or resides outside of the United States, the
applicable terms and conditions set forth in Appendix A shall apply to this
Award. In addition, the Company reserves the right to impose other requirements
on the Participant to the extent the Company determines that such requirements
are necessary or advisable in order to comply with local law or facilitate the
administration of the Plan and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.










APPENDIX A

 

INTERCEPT PHARMACEUTICALS, INC.

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS

 

This Appendix includes additional or different terms and conditions that govern
this Award if the Participant works and/or resides outside of the United States.
This Appendix forms part of the Restricted Stock Unit Agreement to which it is
attached (the “Agreement”). Capitalized terms not defined in this Appendix but
defined in the Agreement or the Plan will have the meanings assigned to such
terms in the Agreement or the Plan, as applicable.  References within this
Appendix to “you” refer to the Participant.

 

These terms are general in nature, may not apply to your particular situation
and are based on securities, tax and other laws that are often complex and
subject to frequent change. As such, the Company strongly recommends that you do
not rely on this summary as your only source of information relating to the
consequences of your Award and participation in the Plan and further that you
consult your personal tax or legal advisors for advice as to how the laws in
your country apply to your situation. Note that if you are a citizen or resident
of a country other than the one in which you are working, additional
requirements, other than those described herein, may be applicable to you.

 

ALL NON-U.S. PARTICIPANTS

 

1.            TAXES (REPLACING SECTION 6 OF THE AGREEMENT)

 

The Participant acknowledges that any income or other taxes due from him or her
with respect to this Award or the Shares issuable pursuant to this Award, as
well as any amounts in respect of taxes or social security contributions
(including, as applicable, employer National Insurance Contributions) that the
Participant has elected to bear, shall be the Participant’s responsibility. The
Participant acknowledges and agrees that (i) the Participant was free to use
professional advisors of his or her choice in connection with his or her
acceptance of this Award, has received advice from his or her professional
advisors in connection with his or her acceptance of this Award, understands its
meaning and import, and has accepted this Award freely and without coercion or
duress; and (ii) the Participant has not received and is not relying upon any
advice, representations or assurances made by or on behalf of the Company or any
Affiliate or any employee of or counsel to the Company or any Affiliate
regarding any tax or other effects or implications of this Award, the Shares
issuable pursuant to this Award or other matters contemplated hereby.

Without limiting the foregoing, the Participant agrees that if under applicable
law the Participant will owe taxes and social security contributions upon the
vesting of RSUs subject to this Award, the Company shall be entitled to
immediate payment from the Participant of the amount of any federal, provincial,
state, local and personal income taxes, wage tax and social security
contributions (including, as applicable, Canada Pension Plan) required by law to
be withheld by the Company. Any such taxes and social security contributions due
shall be paid, at the option of the Company, as follows (or utilizing such other
arrangement as may be specified by the Company):

(a)          withholding from the Participant’s paycheck an amount equal to the
federal, provincial, state, local and personal income taxes, wage tax and social
security contributions required by law or contract to be withheld; or

(b)          requiring the Participant to make an automatic sale, effected by a
broker-dealer designated by the Company, of a portion of the Shares issued to
the Participant on the applicable vesting date sufficient to cover the
applicable tax or social security withholding obligation arising upon such
vesting, with the proceeds thereof to be remitted to the Company to satisfy such
tax or social security withholding obligation. To the extent that the proceeds
of such sale exceed the Company’s tax or social security withholding obligation,
such excess cash shall be paid to the Participant as soon as practicable. In










addition, if such sale is not sufficient to pay the Company’s tax or social
security withholding obligation, the Participant agrees to pay to the Company as
soon as practicable, including through additional payroll withholding, the
amount of any tax or social security withholding obligation that is not
satisfied by the sale of Shares. The Participant agrees to hold the Company and
the broker-dealer harmless from all costs, damages or expenses relating to any
such sale. The Participant acknowledges that the Company and the broker-dealer
are under no obligation to arrange for such sale at any particular price. In
connection with such sale of Shares, the Participant shall execute any such
documents requested by the broker-dealer in order to effectuate the sale of
Shares and payment of the proceeds to the Company.

The Company shall not deliver any Shares to the Participant until it is
satisfied that all required withholdings have been made.

 

2.            WAIVER OF RIGHTS ON TERMINATION (EXCEPT FRANCE, PORTUGAL, SPAIN
AND DENMARK)

 

The Participant hereby waives all and any rights to compensation or damages in
consequence of the termination of his or her office or employment with the
Company or his or her employing entity for any reasons whatsoever (whether
lawful or unlawful and including, without prejudice to the generality of the
foregoing, in circumstances giving rise to a claim for wrongful dismissal)
insofar as those rights arise or may arise from his or her ceasing to have
rights under or being entitled to be issued shares of Common Stock on vesting of
the RSUs as a result of such termination, or from the loss or diminution in
value of any rights or entitlements in connection with the Plan.

 

The Plan and this Award do not form part of the Participant’s contract of
employment. If the Participant ceases to be employed or engaged by the Company
or any Affiliate for any reason (including as a result of a repudiatory breach
of contract by the Company or its Affiliate), the Participant shall not be
entitled, and by participating in the Plan the Participant shall be deemed
irrevocably to have waived any entitlement, by way of compensation for loss of
employment, breach of contract or otherwise to any sum or other benefit to
compensate the Participant for any rights or prospective rights under the Plan.
This exclusion applies equally (and without limitation) to any loss arising from
the way in which the discretion is (or is not) exercised under any provision of
the Plan even if the exercise (or non-exercise) of such discretion is, or
appears to be, irrational or perverse and/or breaches, or is claimed to breach
any implied term of the Plan or any other contract between the Participant and
the Participant’s employer. Participation in the Plan and any benefits provided
under it shall not be pensionable nor will they count as pay or remuneration
when calculating salary related benefits (including, but not limited to,
pension).

 

3.            DATA PRIVACY (IN ADDITION TO SECTION 15 OF THE AGREEMENT) (EXCEPT
ITALY, PORTUGAL AND SPAIN)

(1)          The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in the Agreement by and among, as applicable, his or
her employing entity or contracting party and the Company for the exclusive
purpose of implementing, administering and managing his or her participation in
the Plan.

(2)          The Participant acknowledges the following:

(i)           the Company holds certain personal information about the
Participant, including, but not limited to, his or her name, home address and
telephone number, work location and phone number, date of birth, hire date, bank
and payroll details, social security numbers, details of all awards or any other
entitlement to shares awarded, cancelled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Personal Data”);










(ii)          providing or transferring Personal Data to the Company is
necessary and essential to the Participant’s participation in the Plan and that
the Participant’s refusal to provide Personal Data or withdrawal of consent to
the collection, storage or transfer of Personal Data may affect the
Participant’s ability to participate in the Plan since it would be impossible
for the Company to comply with its contractual obligations under the Plan;

(iii)         the Participant’s Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country;

(iv)         the Participant has been informed that the Company shall not
transfer Personal Data from the Participant’s country without requiring the
recipient to comply with the requirements of the General Data Protection
Regulation (as applicable) and applicable data protection laws, and that the
Participant may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting his or her local human resources
representative;

(v)          Personal Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan and
any potential claim made by the Participant in relation to any award; and

(vi)         the Participant may, at any time, exercise the right of access,
rectification and cancelation of the Participant’s personal data, oppose,
request additional information about the storage and processing of Personal Data
or refuse to the further processing of the Personal Data by contacting in
writing the Participant’s local human resources representative (who can be
identified on the Company’s intranet).

ADDITIONAL COUNTRY-SPECIFIC PROVISIONS

 

AUSTRALIA

 

Financial product advice:  The Participant acknowledges and agrees that advice
provided by the Company (if any) in relation to this Award is of a general
nature only and does not take into account the objectives, financial situation
or needs of the Participant. The Participant should consider obtaining advice
from a person who is licensed by the Australian Securities and Investments
Commission to give such advice. The Company is not licensed to provide financial
product advice in Australia in relation to restricted stock units and there is
no cooling-off regime in Australia that applies in respect of the grant of
restricted stock units.

 

Risk of acquiring and holding Common Stock:  The Participant acknowledges that
there are risks of acquiring and holding Common Stock. Before accepting this
Award, or acquiring the underlying Shares, the Participant should satisfy
himself or herself that he or she has a sufficient understanding of these
matters and should consider whether Common Stock is a suitable investment for
the Participant, having regard to the investment objectives, financial
circumstances and taxation position of the Participant.

 

(a)          The price at which Common Stock is quoted on the Nasdaq Global
Select Market may decrease, even to the extent that the price is less than the
price or prices paid for the Shares by the Participant.

 

(b)          There is no guarantee that an active market in Common Stock will
continue. The number of potential buyers or sellers of Common Stock on the
Nasdaq Global Select Market may vary at any time. This may increase the
volatility of the market price of Common Stock.

 

(c)          The Company may not pay dividends on Common Stock at any particular
level or at all. If the Company has paid dividends on Common Stock, it may cease
to pay such dividends.

 










(d)          Holding Common Stock may have tax implications for the Participant
and the tax regime applying to the Participant may change.

Market price of Common Stock:  The Participant could, from time to time,
ascertain the market price of Common Stock in Australian Dollars by obtaining
the market price from the Nasdaq Global Select Market website, the Company’s
website or applicable U.S. publication, and multiplying that market price by a
published exchange rate to convert U.S. Dollars into Australian Dollars.

BELGIUM

Timing and calculation basis of taxation. You will recognize taxable income upon
vesting of the RSUs, and you will be required to include the taxable income
within your yearly income tax return covering the financial year during which
vesting occurs. The amount of the taxable income is calculated on the basis of
the fair market value of the Shares at the time of vesting. To the extent you
are explicitly required to hold the Shares for at least an additional 2 years
beyond the date of vesting, then the taxable income may be limited to the
difference between 100/120th of the fair market value of the Shares acquired and
the price you paid. The income will be taxed as compensation income and subject
to income tax and social security contributions.

Capital gains on sale. The capital gains on the sale of the Shares acquired upon
vesting are not taxable to the extent you qualify as a Belgian tax resident.

CANADA

Vesting of Award.  For purposes of Section 2 of the Agreement, the Participant’s
“Termination Date” means the later of: (i) the date that is the last day of any
statutory notice period applicable to the Participant pursuant to applicable
employment standards legislation; and (ii) the date that is designated by the
Company or Affiliate to which the Participant provides services as the last day
of the Participant’s employment, term of office or engagement with the Company
or Affiliate (as applicable); provided, that in the case of termination of
employment by voluntary resignation by the Participant, such date shall not be
earlier than the date notice of resignation was given. For certainty, except
only as expressly required by applicable employment standards legislation, as
amended or replaced, or agreed by the Company, no portion of this Award shall
vest following the Participant’s Termination Date and no period of notice or
payment in lieu of notice in respect of a termination of an office or employment
without Cause shall extend such Termination Date.

Dividends.  To the extent that the Company declares and pays any cash dividend
on its Common Stock while any RSUs subject to this Award are unvested, the
Participant shall be eligible to receive upon vesting of such RSUs an amount
equal to the amount of such dividend that the Participant would have received
had the Shares underlying such RSUs been issued and held by the Participant at
the time at which such dividend was declared; it being understood that no such
amount shall be payable with respect to any RSUs that are forfeited.

DENMARK

Danish Stock Option Act.  In accepting this Award, you acknowledge that you have
received an Employer Statement translated into Danish, which is being provided
to comply with the Danish Stock Option Act and which sets out the main terms of
the Plan applying to you. To the extent more favorable to you and required to
comply with the Stock Option Act, the terms set forth in the Employer Statement,
including terms regarding vesting and forfeiture in connection with termination
of your employment will apply to your participation in the Plan.

Exchange Control Notification.  If you establish an account holding Shares or
cash outside Denmark, you must report the account to the Danish Tax
Administration. The form which should be used in this respect can be obtained
from a local bank. (Please note that these obligations are separate from and in
addition to the obligations described below.)

Securities and Tax Reporting Notification.  You may hold Shares acquired under
the Plan in a safety-deposit account (e.g., a brokerage account) with either a
Danish bank or with an approved foreign broker or bank. If










the Shares are held with a foreign broker or bank, you are required to inform
the Danish Tax Administration about the safety-deposit account. For this
purpose, you must file a Form V (Erklaering V) with the Danish Tax
Administration. Both you and the broker or bank must sign the Form V. By signing
the Form V, the broker or bank undertakes an obligation, without further request
each year, to forward information to the Danish Tax Administration concerning
the Shares in the safety-deposit account. In the event that the applicable
broker or bank with which the account is held does not wish to, or pursuant to
the laws of the country in question, is not allowed to assume such obligation to
report, you will be solely responsible for providing certain details regarding
the foreign brokerage or bank account and any Shares acquired in connection with
the Plan and held in such account to the Danish Tax Administration as part of
your annual income tax return. By signing the Form V, you authorize the Danish
Tax Administration to examine the account. A sample of the Form V can be found
at the following website: www.skat.dk.

In addition, if you open a brokerage account or a bank account with a U.S. bank,
the account will be treated as a deposit account because cash can be held in the
account. Therefore, you must also file a Form K (Erklaering K) with the Danish
Tax Administration. Both you and the broker must sign the Form K. By signing the
Form K, the broker or bank, as applicable, undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the content of the deposit account. In the event that
the applicable financial institution (broker or bank) with which the account is
held does not wish to, or pursuant to the laws of the country in question, is
not allowed to assume such obligation to report, you will be solely responsible
for providing certain details regarding the foreign brokerage or bank account to
the Danish Tax Administration as part of your annual income tax return. By
signing the Form K, you authorize the Danish Tax Administration to examine the
account. A sample of Declaration K can be found at the following website:
www.skat.dk.

FRANCE

Language Consent.  By accepting the grant, you confirm that you have read and
understood the documents relating to the grant (the Plan, the Grant Notice and
the Agreement, including this Appendix) which were provided in the English
language. You confirm that you are fluent in English, written and spoken. You
accept the terms of these documents accordingly.

Consentement Relatif à la Langue Utilisée.  En acceptant l’attribution,
 vous confirmez avoir lu et compris les documents relatifs à l’attribution (le
Plan, l’Avis et le Contrat, y compris cette Annexe) qui ont été communiqués en
langue anglaise. Vous acceptez les termes de ces documents en connaissance de
cause.

Tax Notification.  This Award is not intended to qualify for favorable tax or
social security treatment in France.

Exchange Control Notification.  If you hold Shares outside of France or maintain
a foreign bank account, you are required to report such to the French tax
authorities when filing your annual tax return.

Dividends.  To the extent that the Company declares and pays any cash dividend
on its Common Stock while any RSUs subject to this Award are unvested, the
Participant shall be eligible to receive upon vesting of such RSUs an amount
equal to the amount of such dividend that the Participant would have received
had the Shares underlying such RSUs been issued and held by the Participant at
the time at which such dividend was declared; it being understood that no such
amount shall be payable with respect to any RSUs that are forfeited.

 

GERMANY

 

Taxes.  The following provision replaces Section 1 of this Appendix A:

 

The Participant acknowledges that any income or other taxes (including
solidarity surcharges, social security contributions and church taxes) due from
him or her with respect to this Award or the Shares issuable pursuant to this
Award shall be the Participant’s responsibility. The Participant acknowledges
and agrees that (i) the Participant was free to use professional advisors of his
or her choice in connection with his or her acceptance of this Award, has
received advice from his or her professional advisors in connection










with his or her acceptance of this Award, understands its meaning and import,
and has accepted this Award freely and without coercion or duress; and (ii) the
Participant has not received and is not relying upon any advice, representations
or assurances made by or on behalf of the Company or any Affiliate or any
employee of or counsel to the Company or any Affiliate regarding any tax or
other effects or implications of this Award, the Shares issuable pursuant to
this Award or other matters contemplated hereby.

Without limiting the foregoing, the Participant agrees that if under applicable
law, income by the Participant arising from or in relation to (i) the granting
or vesting of this Award or (ii) the delivery of the Shares, is subject to taxes
(including solidarity surcharges and church taxes) or social security
contributions, the Company shall be entitled to immediate payment from the
Participant of the amount of any federal, provincial, state, local and personal
income taxes, wage tax (including solidarity surcharges and church taxes) and
social security contributions required by law to be withheld by the Company. Any
such taxes (including solidarity surcharges and church taxes) and social
security contributions due shall be paid to the competent tax or other public
authority, at the option of the Company, as follows (or utilizing such other
arrangement as may be specified by the Company):

(a)          deduction or withholding from the Participant’s remuneration, or
requiring the Participant to remit to the Company, an amount equal to the
statutory or contractual amount of any federal, provincial, state, local and
personal income taxes, wage tax (including solidarity surcharge and church tax)
and social security contributions required by law or contract to be withheld
arising from or in relation to (i) the granting or vesting of this Award or (ii)
the delivery of the Shares; or

 (b)         requiring the Participant to make an automatic sale, effected by a
broker-dealer designated by the Company, of a portion of the Shares issued to
the Participant on the applicable vesting date sufficient to cover the
applicable tax (including solidarity surcharge and church tax) or social
security withholding obligation, with the proceeds thereof to be remitted to the
Company to satisfy such tax (including solidarity surcharge and church tax) or
social security withholding obligation. To the extent that the proceeds of such
sale exceed the Company’s tax (including solidarity surcharge and church tax) or
social security withholding obligation, such excess cash shall be paid to the
Participant as soon as practicable. In addition, if such sale is not sufficient
to pay the Company’s tax (including solidarity surcharge and church tax) or
social security withholding obligation, the Participant agrees to pay to the
Company as soon as practicable, including through additional payroll
withholding, the amount of any tax or social security withholding obligation
that is not satisfied by the sale of Shares. The Participant agrees to hold the
Company and the broker-dealer harmless from all costs, damages or expenses
relating to any such sale. The Participant acknowledges that the Company and the
broker-dealer are under no obligation to arrange for such sale at any particular
price. In connection with such sale of Shares, the Participant shall execute any
such documents requested by the broker-dealer in order to effectuate the sale of
Shares and payment of the proceeds to the Company.

The Company shall not deliver any Shares to the Participant until it is
satisfied that all required withholdings have been made. The Participant further
agrees that, if the Company does not withhold an amount from the Participant’s
remuneration sufficient to satisfy the Company’s income or wage tax (including
solidarity surcharge and church tax) and social security withholding obligation,
the Participant will reimburse the Company on demand, in cash, for the amount
under-withheld.

For the avoidance of doubt, the Company, inter alia, has the authority to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy applicable taxes (including wage taxes (Lohnsteuern),
solidarity surcharges (Solidaritätszuschläge), church taxes (Kirchensteuern) and
social security contributions (Sozialversicherungsbeiträge)) arising from or
relating to the  (i) the granting or vesting of this Award or (ii) the delivery
of the Shares.

Dividends.  To the extent that the Company declares and pays any cash dividend
on its Common Stock while any RSUs subject to this Award are unvested, the
Participant shall be eligible to receive upon vesting of such










RSUs an amount equal to the amount of such dividend that the Participant would
have received had the Shares underlying such RSUs been issued and held by the
Participant at the time at which such dividend was declared; it being understood
that no such amount shall be payable with respect to any RSUs that are
forfeited.

ITALY

Data Privacy.  The following provision replaces Section 3 of this Appendix A:

You understand that the Company and/or any Affiliate may hold certain personal
information about you, including, without limitation, your name, home address
and telephone number, date of birth, social insurance or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company or an Affiliate, details of all restricted stock units, or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing, managing,
and administering the Plan (“Data”) and in compliance with applicable laws and
regulations.

You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is Intercept Pharmaceuticals, Inc., 10 Hudson Yards, 37th Floor, New
York, NY 10001 and pursuant to Art. 6 let. b) and c) of the General  Data
Protection Regulation (“GDPR”) and Legislative Decree no. 196/2003, its
representative in Italy.

You understand that Data will not be publicized, but it may be transferred to
the Company’s designated broker/third party administrator for the Plan or such
other stock plan service provider as may be selected by the Company in the
future (any such entity, “Broker”), or other third parties involved in the
management and administration of the Plan. You understand that Data may also be
transferred to the independent registered public accounting firm engaged by the
Company. You further understand that the Company and its Affiliates will
transfer Data amongst themselves as necessary for the purposes of implementing,
administering and managing your participation in the Plan, and that the Company
and/or Affiliate may each further transfer Data to third parties assisting the
Company in the implementation, administration and management of the Plan,
including any requisite transfer of Data to the Broker or other third party with
whom you may elect to deposit any Shares acquired under the Plan. Such
recipients may receive, possess, use, retain, and transfer Data in electronic or
other form, for the purposes of implementing, administering, and managing your
participation in the Plan. You understand that these recipients may be located
in or outside the European Economic Area, such as in the United States or
elsewhere, and in locations that might not provide the same level of protection
as intended under Italian data privacy laws. In such case, the Company
undertakes to comply with the applicable privacy law in order to ensure that the
recipient meets the same standards provided by the European Union legislation,
implementing appropriate and suitable safeguards, such as using standard clauses
or equivalent safeguard measures as provided for by Art. 46 of the GDPR and
paragraph 7 of Legislative Decree no. 196/2003. Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.

You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Art. 6 let. b) and c) of the GDPR and
Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. You understand that, pursuant to Art. 15 of the GDPR and paragraph 7 of
Legislative Decree no. 196/2003, you have the right to, without limitation,
access, delete, update, correct, or terminate, for legitimate reason, the Data
processing. Additionally, you understand that you may exercise the right to
portability, within the limits set forth by Art. 20 of the GDPR.










Furthermore, you are aware that Data will not be used for direct-marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting your local human resources representative.

Grant Document Acknowledgment.  In accepting the grant of this Award, you
acknowledge that you have received a copy of the Plan, the Grant Notice and the
Agreement, including this Appendix, and have reviewed the Plan, the Grant Notice
and the Agreement, including this Appendix, in their entirety and fully
understand and accepts all provisions thereof.

Foreign Asset Reporting Notification.  If you are an Italian resident and,
during any fiscal year, hold investments or financial assets outside of Italy
(e.g., cash, Shares) which may generate income taxable in Italy (or if you are
the beneficial owner of such an investment or asset even if you do not directly
hold the investment or asset), you are required to report such investments or
assets on your annual tax return for such fiscal year (on UNICO Form, RW
Schedule, or on a special form if you are not required to file a tax return).

NORWAY

Securities and Tax Reporting Notification.  You may hold Shares acquired under
the Plan in a safety-deposit account (e.g., a brokerage account) with either a
Norwegian bank or with an approved foreign broker or bank. If the Shares are
held with a foreign broker or bank, you are required to inform the Norwegian Tax
Administration about the safety-deposit account. You do this on forms RF-1088
and RF-1059 in connection with filing your annual tax return (“selvangivelse”).
Shares held with a Norwegian bank will be reported automatically.

PORTUGAL

Language Consent. By accepting the grant of this Award, you confirm that you
have read and understood the documents relating to the grant (the Plan, the
Grant Notice and the Agreement, including this Appendix) which were provided to
you in English language. You confirm that you are fluent in English, written and
spoken. You accept the terms of these documents accordingly.

Grant Document Acknowledgment. In accepting the grant of the this Award, you
acknowledge that you have received a copy of the Plan, the Grant Notice and the
Agreement, including this Appendix, and have reviewed the Plan, the Grant Notice
and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions thereof.

Tax Reporting Obligation.  If the Shares acquired under the Plan are held with a
foreign broker or bank, you are required to inform the Portuguese Tax
Authorities about the existence of such account. For this purpose, within the
annual submission of your personal income tax return you must file Annex J with
the Portuguese Tax Administration, identifying the account by reference to the
applicable IBAN – International Bank Account Number and BIC - Bank Identifier
Code. Income arising out of the Plan and/or derived from the Shares is subject
to reporting to the Portuguese Tax Authorities.

Data Privacy.  The following provision replaces Section 3 of this Appendix A:

You understand that the Company holds certain personal information about you,
including, but not limited to, your name, home address and telephone number,
work location and phone number, date of birth, hire date, details of all awards
or any other entitlement to shares awarded, cancelled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Personal Data”).

You understand that the providing or transferring of Personal Data to the
Company is necessary and essential to your participation in the Plan and that
your refusal to provide Personal Data or withdrawal of consent to the
collection, storage or transfer of Personal Data may affect your ability to
participate in the Plan since it would be impossible for the Company to comply
with its contractual obligations under the Plan.










You understand that your Personal Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Participant’s country.

You were informed that the personal data communicated outside of Portugal will
be protected identically as provided for in Law No. 67/98, of 26 October, and
that you may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting your local human resources
representative.

You authorize the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan.

You understand that Personal Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan and any
potential claim of the Participant.

You understand that you may, at any time, exercise of the right of access,
rectification and cancelation of your personal data, oppose, request additional
information about the storage and processing of Personal Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative (who can be identified on the
Company’s intranet).

SPAIN

Taxes.  The following provision supplements Section 1 of this Appendix A:

Pursuant to Royal Decree-Law 13/2011 of 16 September (as amended), wealth tax
(Impuesto sobre el Patrimonio) has been temporarily restored in Spain. If the
Participant’s only foreign assets are the Shares and the value of the Shares on
31 December exceeds the specified threshold the Participant will be required to
make a declaration to the Spanish tax authorities between 1 January and 31 March
of the immediately following year. The Participant much declare foreign rights
and assets including (i) ISIN code of Shares; (ii) the name and corporate
domicile of the issuing company; and (iii) the number, class, and value of the
Shares held as of 31 December.

Exchange Controls.  The Participant is responsible for complying with exchange
control regulations in Spain. Declaration of the acquisition of Shares for
statistical purposes to the Dirección General de Comercio e Inversiones (DGCI)
of Ministerio de Economía is compulsory (i) if the purchase price exceeds the
specified threshold; (ii) if the investor holds a stake of at least 10 percent
in the Company; or (iii) if the investor belongs to the Company’ s board of
directors. If Participants purchase any Shares through the use of a Spanish
financial institution, the institution will automatically make the declaration
to the DGCI; otherwise the Participant must make the declaration by filing the
appropriate form with the DGCI. The Participant must also declare ownership of
Shares with the DGCI in January of each year.

Data Privacy. The following provisions replace Section 3 of this Appendix A:

The Participant’s personal data will be processed by Intercept Pharmaceuticals,
Inc. (the “Data Controller”) with a corporate domicile at 10 Hudson Yards, 37th
Floor, New York, NY 10001.

The purpose of the processing is to implement the Grant Notice and the Agreement
under the Plan, verify eligibility conditions and develop and perform the
contractual and legal obligations arising thereof. The processing of the
Participant’s personal data is necessary for such purposes and its legal basis
are the execution and development of the contractual relationship and, if
applicable, the compliance with legal duties applicable to the Data Controller.
Personal data will be processed whilst the Participant holds the relevant awards
and, after this, for six years, or, exceptionally, for the period during which
any kind of liability may arise from a legal or contractual obligation
applicable to the Data Controller.










The Participant’s personal data will be transferred outside the European
Economic Area, to the United States, where Intercept Pharmaceuticals, Inc. is
located. A copy of the relevant appropriate safeguards subscribed in order to
carry out such international data transfer can be requested from human
resources. Additionally, the Participant’s personal data may be disclosed only
to those group companies which may have a legal basis for processing this
personal data.

The Participant may exercise his/her right of access, rights to rectification,
erasure, objection, data portability, restriction of processing and any other
right recognized by the applicable regulations from time to time, by sending a
request to human resources. The Participant may also file any claim or request
related to his or her data protection rights with the relevant supervisory
authority. The personal data processed for the purposes described above derives
from the execution of the Participant’s employment agreement or, in case that
the Participant is an independent professional, the relevant services agreement.

Dividends.  To the extent that the Company declares and pays any cash dividend
on its Common Stock while any RSUs subject to this Award are unvested, the
Participant shall be eligible to receive upon vesting of such RSUs an amount
equal to the amount of such dividend that the Participant would have received
had the Shares underlying such RSUs been issued and held by the Participant at
the time at which such dividend was declared; it being understood that no such
amount shall be payable with respect to any RSUs that are forfeited.

UNITED KINGDOM

Taxes.  The following provision replaces Section 1 of this Appendix A:

The Participant acknowledges that any income or other taxes and social security
contributions due from him or her in connection with this Award or the Shares to
be issued pursuant to this Award, as well as any amounts in respect of taxes or
social security contributions (including employer National Insurance
Contributions) that the Participant has elected to bear, shall be the
Participant’s responsibility (“Participant Tax Liability”). The Participant
acknowledges and agrees that (i) the Participant was free to use professional
advisors of his or her choice in connection with his or her acceptance of this
Award, has received advice from his or her professional advisors in connection
with his or her acceptance of this Award, understands its meaning and import,
and has accepted this Award freely and without coercion or duress; and (ii) the
Participant has not received and is not relying upon any advice, representations
or assurances made by or on behalf of the Company or any Affiliate or any
employee of or counsel to the Company or any Affiliate regarding any tax or
other effects or implications of this Award, the Shares issuable pursuant to
this Award or other matters contemplated hereby.

Without limiting the foregoing, the Participant agrees (i) that the Participant
shall pay to the Company, the Participant’s employer or former employer (as
appropriate) the amount of any Participant Tax Liability; (ii) that the Company,
the Participant’s employer or former employer (as appropriate) may, if it so
elects by written notice to the Participant, recover the whole or any part of
any employer National Insurance Contributions from the Participant; (iii) that
the Participant shall, promptly upon being requested to do so by the Company,
the Participant’s employer or former employer (as appropriate), elect (using a
form approved by HM Revenue & Customs) that the whole or any part of the
liability for employer National Insurance Contributions shall be transferred to
the Participant; and (iv) to enter into a joint election, under section 431(1)
or 431(2) of the Income Tax (Earnings & Pensions) Act 2003, in respect of the
Shares delivered pursuant to this Award, if required to do so by the Company,
the Participant’s employer or former employer, before, on or within 14 days
after any date of delivery of such Shares. Any such Participant Tax Liability
due shall be paid, at the option of the Company, as follows (or utilizing such
other arrangement as may be specified by the Company):

(a)          through reducing the number of Shares otherwise entitled to be
issued to the Participant on the applicable vesting date in an amount equal to
the amount of withholding tax due and payable by the Company; or

(b)          withholding from the Participant’s paycheck an amount equal to the
Participant Tax Liability.



